                          LEVENSON
      Case 1:19-cv-01561-PGG-KHP      LAW
                                 Document 88 LLC
                                          89 Filed 04/23/20 Page 1 of 1
                                       625 W. 51st Street
                                     New York, NY 10019
                                      Tel. (212) 957-9200
                                      Fax (201) 632-4822
                               Email slevensonesq@gmail.com
                            Admitted to Practice in NY, NJ, PA & CT
                                                                                            4/23/2020



VIA ECF
                                             April 23, 2020
                                   The settlement conference is hereby adjourned to July 22, 2020 at 2:00
                                   p.m. Pre-conference submissions are due one week prior to the
Hon. Katharine H. Parker           conference. The settlement conference will take place in courtroom
US Courthouse                      17D,500 Pearl Street, New York 10007.
500 Pearl Street
New York, NY 10007

RE:    Legelege v. Mangaroni, LLC et. al.
       19-cv-01561-PGG-KHP

Dear Judge Parker:                                     4/23/20202

        The undersigned represents the Defendants in the above entitled matter. Upon
consultation with Plaintiff’s counsel, Andrea Paparella, Esq., we have both agreed that a
settlement conference would not be fruitful or productive at this time in light of the government
mandated shut down of the Defendants’ restaurant business. We are therefore jointly requesting
that the settlement conference scheduled for tomorrow, April 24, 2020 at 10am, be adjourned to
such time as the Defendants’ business will be able to get “back on its feet.” We are seeking a
July, 2020 date for the settlement conference. Counsel have cleared July 10th & 13th as dates that
will work. Please advise if either of those dates are acceptable, or if the Court would like to
suggest some other date(s).



                                                     Sincerely,




                                                     Scott Levenson, Esq.


cc:    Andrea Paparella, Esq.
       via ECF & email
